Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-20, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, generating a missing neighbor threshold lowering function for each of the pel forming elements based on the uniformity compensated halftone designs and the missing neighbor corrected halftone design, and computing an average of the missing neighbor threshold lowering functions to generate an average missing neighbor threshold lowering function.

Examiner’s Comments
Applicant’s amendment filed 05 August 2022, with respect to claims 11-16 to set forth “At least one non-transitory computer readable medium . . .” has been fully considered and determined to place the application in condition for allowance.  The prior  rejection of claims 11-16 under 35 USC 101 has been withdrawn. 
Analyzing claim 1-20 further under 35 USC 101 for patent eligible subject matter, it was determined that claim limitations directed to generating halftone designs and computing an average are judicial exceptions (abstract ideas). That is, halftone designs as defined in the specification can be generated by a mental process. And computing an average is an explicit mathematical process. While the claims include these judicial exceptions, the claim as a whole integrates the judicial exception into a practical application, and therefore the claim as whole is not directed to a judicial exception. Specifically, the judicial exceptions are implemented in conjunction with a pel forming element (a particular machine such as ink jet nozzle or EP exposure LED or laser) that is integral to the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ROGERS whose telephone number is (571) 272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on (571) 272-3021. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott A Rogers/
Primary Examiner, Art Unit 2672
12 August 2022